Citation Nr: 9900699	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of dengue 
fever claimed as a nervous breakdown.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veterans claim for entitlement to service connection for the 
residuals of dengue fever claimed as a nervous breakdown.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that while he was in service, he 
contracted dengue fever.  He maintains that he was treated 
for this condition but that he suffered a nervous breakdown 
as a result of the disease.  He asks for VA benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim for entitlement to service connection 
for the residuals of dengue fever claim as a nervous 
breakdown.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran claims that while he was in service, he was 
treated for dengue fever.  Although he claims that he 
suffered from a nervous breakdown as a result of the 
dengue fever, medical evidence establishing said breakdown 
has not been presented.

3.  Medical evidence showing that the veteran currently 
suffers from a disease, disability, or condition that is a 
residual of dengue fever has not been presented.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of dengue fever claimed as a nervous breakdown 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield 
v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for the residuals 
of dengue fever claimed as a nervous breakdown.    

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The veteran maintains 
that while he was in service, he developed dengue fever ,  .  
He claims that he was treated for the disease and then 
discharged.  After his discharge, per the veteran, he avers 
that he suffered from a nervous breakdown, which he says 
was the result of dengue fever.  He has now come before the 
VA requesting benefits.

Numerous attempts to secure service medical records that 
would corroborate his contentions have not been productive, 
and it may be that any such records may have been lost in the 
fire that destroyed a portion of the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
When a veterans records have been destroyed, the VA has an 
obligation to search for alternative medical records that 
support the veterans case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); OHare v. Derwinski, 1 Vet. App. 365 (1991).  
VA regulations further provide that where there is a lack of 
service medical records, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1998).  This evidence may be 
private medical records showing treatment of the claimed 
disability, buddy statements, and personal testimony.

A copy of the veterans units morning reports indicate that, 
in May 1944, he was detailed to Tripler General Hospital in 
Hawaii for an undefined period of time.  The morning reports 
do not denote the reason for the veterans assignment to 
Tripler.  They do not show what illness or disease he 
received treatment therefor.  However, the Board further 
notes that the veteran was not discharged from the US Army 
for another eighteen months.  The veteran, in his testimony 
before the RO, did not suggest that he was hospitalized from 
May 1944 to December 1945.  Therefore, the Board may only 
assume that for whatever disease, disability, or condition he 
received treatment therefor at Tripler, upon completion of 
the treatment, he was deemed able to return to his full 
military duties.  In other words, even if the Board accepts 
the veterans contentions that he experienced dengue fever in 
1944, there is no medical evidence, even by the veterans own 
admissions, showing that he experienced any residuals of 
dengue fever while he remained in the US Army.

The veteran has stated that after he was released from active 
duty, he suffered a nervous breakdown.  Although no 
medical evidence has been presented that would substantiate 
such a claim, he has introduced numerous statements from 
friends and family.  These statements said that the veteran 
had problems with his nerves and had a soldiers heart.  
However, they do not say that the veteran had an actual 
nervous breakdown; they do not report that the veteran 
suffered from dengue fever while in service; and, they do not 
etiologically link any condition from which he suffered 
therefrom after service with a disease or condition he 
incurred while in service.  

While all of these statements were made in the sincere belief 
that the veteran suffered from a nervous condition after his 
military service, all of them, as laypeople, are unqualified 
to make such an assumption or conclusion.  King v. Brown, 5 
Vet. App. 19 (1993).  They have not had the necessary medical 
training that would qualify them as experts; therefore, they 
may not be permitted to make any conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Moreover, none of the 
statements address the status of the veterans current 
condition, thus providing little probative evidence with 
regard to chronicity and continuity of the veterans 
psychiatric condition since service.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The veteran maintains 
that he experienced dengue fever while in service, and that 
he suffered a nervous breakdown as a result of the dengue 
fever.  However, the only proof offered by the veteran are 
his own assertions.  The appellants post-service medical 
records do not show any treatment for or findings of a 
psychiatric condition nor do they suggest that the veteran 
now suffers from the residuals of dengue fever.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is plausible or possible is required.).  
Because there is no medical proof showing that the veteran 
currently suffers from a psychiatric condition related to 
dengue fever and since medical evidence showing treatment for 
or a diagnosis of a nervous condition as a result of 
dengue fever during service or shortly thereafter, the claim 
of entitlement to service connection for the residuals of 
dengue fever claimed as a nervous breakdown is not well-
grounded and is denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1994) (en banc).  



ORDER

Entitlement to service connection for the residuals of dengue 
fever claimed as a nervous breakdown is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.


  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
  Dengue Fever is classically an acute, self-limited (typically 5-7 days duration) disease, characterized by 
fever, prostration, headache, myalgia, rash, lympadenopathy, and leukopenia, which is caused by four 
antigenically related but distinct types of the dengue virus. . . . It is transmitted by the bite of infected 
mosquitoes. . . .  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 444 (27th ed. 1988).  
  The Board has considered whether it should provide the veteran with notice and an opportunity to respond 
to the reference in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 444 (27th ed. 1988) relating to dengue 
fever before entering a final decision.  The reference is merely to provide a definition of the terms in 
question.  The Board is not relying on this definition as a basis for deciding this appeal.  Consequently, the 
Board believes there is no need to provide the veteran with notice and an opportunity to respond to the 
reference in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 444 (27th ed. 1988) relating to dengue fever 
prior to entering a final decision.


- 2 -
